Case 6:20-cv-00480-ADA Document 82-6 Filed 03/17/21 Page 1 of 9




         EXHIBIT 4
        Case 6:20-cv-00480-ADA Document 82-6 Filed 03/17/21 Page 2 of 9




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                            Case No. 6:20-cv-00480-ADA
                                                      Case No. 6:20-cv-00481-ADA
              Plaintiff,                              Case No. 6:20-cv-00485-ADA
                                                      Case No. 6:20-cv-00486-ADA
       v.

DELL TECHNOLOGIES INC., DELL INC.,                    JURY TRIAL DEMANDED
EMC CORPORATION, AND VMWARE,
INC.,

              Defendants.


                 DEFENDANTS’ PRELIMINARY IDENTIFICATION OF
                      CLAIM TERMS FOR CONSTRUCTION

       Pursuant to the Court’s Scheduling Order, 1 Defendants Dell Technologies Inc., Dell Inc.,

EMC Corporation, and VMware, Inc. (collectively, “Defendants”) hereby provide their

Identification of Claim Terms with respect to the claims identified by Plaintiff WSOU

Investments, LLC (“Plaintiff”) on October 14, 2020 in its Preliminary Infringement Contentions

served in each of the above captioned matters (“Infringement Contentions”). Defendants contend

that these terms should be addressed by the Court as part of the claim constructions proceedings

in the above captioned cases.




1
 No. 6:20-cv-480, D.I. 54; No. 6:20-cv-481, D.I. 54; No. 6:20-cv-485, D.I. 52; No. 6:20-cv 486,
D.I. 52.

                                               1
         Case 6:20-cv-00480-ADA Document 82-6 Filed 03/17/21 Page 3 of 9




I.     PRELIMINARY STATEMENT AND RESERVATION OF RIGHTS

       A.      The Asserted Claims

       Plaintiff asserts the following patents, claims, and priority dates in its Infringement

Contentions:

 Asserted Patent                                 Asserted Claims           Asserted Priority Date

 U.S. Patent No. 7,539,133 (“’133 Patent”)       1–22                      March 23, 2006

 U.S. Patent No. 9,164.800 (“’800 Patent”)       1–24                      October 25, 2012

 U.S. Patent No. 7,636,309 (“’309 Patent”)       1–16                      June 28, 2005

 U.S. Patent No. 7,092,360 (“’360 Patent”)       1–49                      December 28, 2001


       B.      Preliminary Statement and Reservation of Rights

       The inclusion of any claim terms, phrases, or clauses on this list is not intended, and should

not be construed, to mean that any such terms, phrases, or clauses have a special or uncommon

meaning. Moreover, the inclusion of a claim term, phrase, or clause below is not intended to and

does not constitute an admission that the term, phrase, or clause is capable of construction and not

indefinite or otherwise invalid under 35 U.S.C. § 112 or otherwise, and Defendants expressly

reserve their right to contest the definiteness of any such terms, phrases, or clauses and the validity

of any claim(s) of the Asserted Patents.

       The below list is preliminary and Defendants reserve the right to modify, add to, or delete

from the list based on, without limitation, any term or phrase, or any portion thereof, identified by

Plaintiff as requiring construction by Plaintiff. Defendants further reserve the right to refine this

list by combining or dividing identified terms, phrases, or clauses in an effort to resolve any dispute

that may arise as to the proper disposition of the listed terms, phrases, or clauses. Defendants also

reserve the right to include additional portions of claims to provide context and clarity for the

                                                  2
        Case 6:20-cv-00480-ADA Document 82-6 Filed 03/17/21 Page 4 of 9




identified terms, phrases, or clauses. Furthermore, discovery is ongoing, and Defendants reserve

the right to revise, amend, supplement and/or withdraw any of the term(s), phrase(s) or clause(s)

provided herein should discovery yield additional information.

       If Plaintiff modifies any assertion or contention in its Infringement Contentions, or presents

any new assertion or contention relevant to this Identification of Claim Terms to the extent allowed

by the Local Patent Rules or the Court, Defendants reserve the right to supplement or otherwise

amend this Identification of Claim Terms. The Infringement Contentions are deficient in multiple

respects and do not provide Defendants with sufficient information to understand the specific

accused features and components and the alleged factual and evidentiary bases for Plaintiff’s

infringement allegations. Among other reasons, the Infringement Contentions lack the required

specificity, fail to properly identify accused instrumentalities, and fail to explain adequately

Plaintiff’s infringement theories for numerous limitations. Plaintiff has prejudiced Defendants’

ability to understand, for purposes of preparing this Identification of Claim Terms, what Plaintiff

alleges to be the scope of the Asserted Claims.

II.    IDENTIFICATION OF CLAIM TERMS

       A.      ’133 Patent

        Claim Term, Clause, or Phrase                                 Claim(s)
        “determining, for each packet, whether a congestion           1, 12, and 13
        condition exists [on/for] the egress node”
        “processing the packets”                                      1, 12, and 13
        “such that packets associated with egress nodes for which 1, 12, and 13
        the congestion condition does not exist have a different
        queuing priority within the load balancing network than
        packets associated with egress nodes for which the
        congestion condition exists”
        “means for determining an egress node associated with         12
        each of a plurality of packets of a traffic flow received at
        an ingress node adapted for splitting the traffic flow into a
        plurality of traffic flow portions independent of the egress

                                                  3
Case 6:20-cv-00480-ADA Document 82-6 Filed 03/17/21 Page 5 of 9




node by which each packet is assigned to exit the load-
balancing network”
“means for determining, for each packet, whether a          12
congestion condition exists on the egress node”
“means for processing the packets such that packets        12
associated with egress nodes for which the congestion
condition does not exist have a different queuing priority
within the load-balancing network than packets associated
with egress nodes for which the congestion condition
exists”

B.     ’800 Patent

Claim Term, Clause, or Phrase                               Claim(s)
“latency cost”                                              1 and 13
“[determining/determine] an assignment objective”           1 and 13
“assign[ing] [a] compute node[s] from the set of compute    1 and 13
nodes to [a] data node[s] from the set of data nodes”
“data node”                                                 1 and 13
“obtaining a set of compute cliques”                        10 and 22


C.     ’309 Patent

Claim Term, Clause, or Phrase                               Claim(s)
“split ratio vector”                                        1, 11, and 16
“combining [at least one of/ones of] the sub-flows of each 1, 11, and 16
of [at least two of] the plurality of traffic flows”
“variance associated with at least one of the traffic flows” 4 and 13


D.     ’360 Patent

Claim Term, Clause, or Phrase                               Claim(s)
“said element comprises: an element for recording whether 1 and 26
a queue is empty or occupied, an element for recording the
[number of data cells/quantity of data] contained in a
queue, an element identifying a queue from which data is
to be output, and an element identifying a group of queues
from which data is to be output”



                                        4
Case 6:20-cv-00480-ADA Document 82-6 Filed 03/17/21 Page 6 of 9




“expected state for said element”                           1, 3, 12, 13, 18, 21,
                                                            24, 26, 28, 29, 36,
“predetermined state for said element”                      37, 39, 40, 41, 48,
                                                            and 49
“expected value of said parameter”

“expected states for that element”

“expected status for said element”

“expected state of said first element”

“expected state for the or each further element”

“expected value for the or each [further] parameter”

“expected states for said parameter”
“detection means for detecting a state of an element”       1 and 24
“comparing means for comparing the detected state with a 1 and 24
predetermined state for said element and for outputting the
result of the comparison”
“means for requesting said scheduler model to pass the      1
status of said element to said monitor”
“monitoring means for monitoring a parameter relating to 3
the operation of said scheduler”
“determining means for determining an expected state for 3
said element based on said monitored parameter”
“prediction means for determining an expected status for    12 and 13
said element”
“determining means for determining an expected value of 18
said element”
“comparison means for comparing the detected parameter 18
with said expected parameter and for outputting the result
of the comparison”
“means for detecting the state of an element of said        21
scheduler at a plurality of different times and comparing
the detected states with expected states and outputting the
result of said comparison”
“means for placing said test cells in said queues”          24
“means for detecting the state of at least one element of   24
said scheduler whose state depends on which queue is
selected by said scheduler for outputting a test cell”

                                         5
Case 6:20-cv-00480-ADA Document 82-6 Filed 03/17/21 Page 7 of 9




“means for detecting from each test cell input to and/or   24
output by said scheduler, the identity of the queue in
which contained in said test cell”
“comparison means for at least one of: comparing the       24
detected element status with an expected status for said
element based on the detected queue identity and
comparing the detected queue identity, with an expected
queue identity based on the detected status of said
element”
“element for recording whether a queue is empty or         1, 5, 6, 7, 8, 9, 14,
occupied”                                                  15, 20, 25, 26, 30,
                                                           33, 34, 35, and 38
“an element for recording the [number of [data]
cells/quantity of data] contained in a queue”

“an element identifying a queue from which data is to be
output”

“an element [identifying/indicating] a group of queues
from which data is to be output”




                                        6
       Case 6:20-cv-00480-ADA Document 82-6 Filed 03/17/21 Page 8 of 9




Dated: January 6, 2021           By: /s/ Brian A. Rosenthal
                                     Barry K. Shelton
                                     Texas State Bar No. 24055029
                                     bshelton@sheltoncoburn.com
                                     SHELTON COBURN LLP
                                     311 RR 620, Suite 205
                                     Austin, TX 78734-4775
                                     Telephone: 512.263.2165
                                     Facsimile: 512.263.2166
                                     Benjamin Hershkowitz
                                     bhershkowitz@gibsondunn.com
                                     Brian A. Rosenthal
                                     brosenthal@gibsondunn.com
                                     Allen Kathir
                                     akathir@gibsondunn.com
                                     Kyanna Sabanoglu
                                     ksabanoglu@gibsondunn.com
                                     GIBSON, DUNN & CRUTCHER LLP
                                     200 Park Avenue
                                     New York, NY 10166-0193
                                     Telephone: 212.351.4000
                                     Facsimile: 212.351.4035

                                     Y. Ernest Hsin
                                     ehsin@gibsondunn.com
                                     Jaysen S. Chung
                                     jschung@gibsondunn.com
                                     GIBSON, DUNN & CRUTCHER LLP
                                     555 Mission Street, Suite 3000
                                     San Francisco, CA 94105-0921
                                     Telephone: 415.393.8200
                                     Facsimile: 415.393.8306

                                     Ryan K. Iwahashi
                                     riwahashi@gibsondunn.com
                                     GIBSON, DUNN & CRUTCHER LLP
                                     1881 Page Mill Road
                                     Palo Alto, CA 94304-1211
                                     Telephone: 650.849.5300
                                     Facsimile: 650.849.5333

                                     Attorneys for Defendants




                                      7
        Case 6:20-cv-00480-ADA Document 82-6 Filed 03/17/21 Page 9 of 9




                                      Certificate of Service

       I hereby certify that on January 6, 2021, the foregoing document has been served by

electronic mail on all counsel of record.



                                                    /s/ Russell Shapiro
                                                    Russell Shapiro




                                                8
